Citation Nr: 1437924	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a separate compensable evaluation for exposure to keratitis due to proptosis and lagophthalmos.

2.  Entitlement to an effective date prior to October 22, 2012, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled hearing, but stated in February 2011 correspondence that he would not be able to attend the hearing.  He did not subsequently request a new hearing.  His hearing request is deemed withdrawn.

In a December 2011 decision, the Board denied a rating in excess of 40 percent for Graves ophthalmopathy and, following a re-characterization of the issue, granted a 20 percent rating for exposure keratitis due to proptosis and lagophthalmos.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a July 27, 2012 Order, the Court granted a Joint Motion for Partial Remand (JMR).  

In an October 2012 Board decision, a separate compensable evaluation for exposure to keratitis due to proptosis and lagophythalmos was granted.  A disability rating of 10 percent was assigned.  The Veteran appealed the October 2012 Board decision to the Court.  In a November 2013 Memorandum Decision, the Court found that the Board failed to provide adequate reasons and bases as to why an extraschedular evaluation for the Veteran's service- connected eye disability was not warranted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran's service-connected eye disability is remanded for submission to the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, in a September 2013 rating decision, the RO granted entitlement to TDIU effective October 22, 2012.  In January 2013, the Veteran submitted a Notice of Disagreement regarding the effective date for the TDIU claim.  As the RO has not as yet issued a statement of the case addressing the claim, the claim is remanded for the issuance of such.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  The claim should be returned to the Board only if the Veteran files a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's service-connected eye disability claim to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

2.  Provide a statement of the case for an earlier effective
date for TDIU based on the evidence of record.  The claim 
should be returned to the Board only if the Veteran files a
timely substantive appeal.

3.  If an extraschedular evaluation is denied or the Veteran appeals the evaluation granted, issue a supplemental statement of the case and return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



